COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-15-00376-CR


CAMIE S. MANGRUM                                                  APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

      FROM COUNTY CRIMINAL COURT NO. 4 OF TARRANT COUNTY
                   TRIAL COURT NO. 1348519

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

      On October 18, 2015, Appellant Camie Mangrum filed a pro se notice of

appeal from a conviction and sentence for assault causing bodily injury. A jury

found Mangrum guilty and assessed punishment at 365 days’ confinement

probated for 24 months.    Accordingly, the trial judge entered judgment and




      1
      See Tex. R. App. P. 47.4.
suspended Mangrum’s sentence by written order on September 1, 2015.

Mangrum did not file a motion for new trial.

      The Texas Rules of Appellate Procedure provide that a defendant who

does not file a motion for new trial, but who wishes to appeal his conviction, must

file a notice of appeal no later than thirty days after sentence is imposed. Tex. R.

App. P. 26.2(a)(1). To invoke our jurisdiction, Mangrum needed to file his notice

of appeal within thirty days after September 1, 2015. The notice of appeal in this

case was filed in the county court on October 19, 2015, eighteen days after the

appellate deadline ran. Mangrum’s notice of appeal, filed more than thirty days

after his sentence was imposed, does not invoke our jurisdiction. See Olivo v.

State, 918 S.W.2d 519, 523 (Tex. Crim. App.1996)(en banc). Thus, we dismiss

the appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).


                                                   /s/ Lee Gabriel

                                                   LEE GABRIEL
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 11, 2016




                                         2